Citation Nr: 1429765	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  94-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected residuals of a right hip stress fracture.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran submitted his claim for a TDIU in 1994; the claim for service connection for a low back disorder was filed in 2003.  The issue of entitlement to a TDIU was denied by the Board in a November 1996 rating decision.  In a May 1998 Joint Motion for Remand, the claim for a TDIU was remanded to the Board.  The claim for a TDIU was remanded by the Board in September 1998 and December 2003.  In May 2007, the Veteran requested a personal hearing with regard to the claim for service connection for a low back disorder.  In July 2007, the Veteran's representative at the time indicated that the Veteran no longer desired to appear for any personal hearings.  Both claims on appeal were subsequently remanded by the Board in November 2007 and in January 2012.  


FINDINGS OF FACT

1.  The Veteran does not have a low back disorder that is attributable to active service or was caused or made worse by service-connected residuals of a right hip stress fracture.

2.  The Veteran is currently service-connected for residuals of a right hip stress fracture (rated as 20 percent disabling prior to August 1, 2001, and as 30 percent since that date) and depression with chronic pain syndrome associated with a history of right hip stress fracture (rated as 10 percent disabling effective September 30, 1998).  The combined rating was 20 percent prior to September 30, 1998; 30 percent from September 30, 1998, to July 31, 2001; and 40 percent since August 1, 2001.  

3.  Prior to September 30, 1998, the Veteran's service-connected residuals of a right hip stress fracture did not render him unable to secure or follow a substantially gainful occupation.

4.  Since September 30, 1998, the Veteran's service-connected residuals of a right hip stress fracture and depression with chronic pain syndrome render him unable to secure or follow a substantially gainful occupation, rendering impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated during active service, arthritis of the low back that may be presumed to have been, or a low back disorder that is secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

2.  Prior to September 30, 1998, the criteria for a total disability rating based on individual unemployability due to service-connected disability, on a schedular and an extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2013).

3.  Since September 30, 1998, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2001, February 2004, March 2006, April 2008, February 2009, March 2009, August 2009, January 2010, August 2010, November 2010, and March 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained numerous examinations and medical opinions with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection - Low Back Disorder

The Veteran contends that he has a low back disorder caused or aggravated by his service-connected residuals of a right hip stress fracture.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's service treatment records (STRs) associated with the claims file does not reflect any complaints, findings, or treatment for a low back disability.  The Veteran has not indicated that he sought any treatment for his claimed low back disorder during service.

VA examinations obtained to evaluate the service-connected residuals of a right hip stress fracture in April 1986, November 1993, February 1999, and August 2001 do not reflect any complaints related to the Veteran's low back.  

Records from the Social Security Administration (SSA) reflect that the Veteran was awarded disability benefits for a primary diagnosis of depression effective September 11, 1994.  The medical records associated with the SSA decision are voluminous and some are duplicative of other records associated with the claims file.  The relevant records associated with the SSA decision are discussed below.

Post-service VA treatment reports reflect that the Veteran underwent an x-ray of the lumbar spine in December 1994 and the impression was normal lumbosacral spine L3-S1.  X-rays dated in September 2000 revealed mild degenerative arthritis of the lumbar spine and in February 2006, x-rays revealed degenerative changes of the lumbar spine. 

X-rays of the lumbar spine obtained at Twin Region Medical Center dated in September 2000 revealed straightening of the spine with productive hypertrophic bony changes.  

An October 2000 examination report from Y. Soeter, M.D., of Southeast Missouri Pain Treatment Services revealed a diagnosis of low back pain probably due to degeneration versus left facet arthritis.  The Veteran reported that he had low back pain for twenty years at that time.  

Private treatment reports from B. Soeter, M.D. reflect that that Veteran underwent a procedure to remove a stimulator which had previously been inserted in his spine for low back pain with radiculopathy in June 2004.  In July 2004, an intrathecal pump was inserted for low back and left lower extremity weakness.  The Veteran continued to seek treatment for back pain and in January 2010, the Veteran underwent a procedure to remove the old intrathecal pump and a new pump was placed for post-laminectomy syndrome with aged intrathecal pump.  

At a VA examination in February 2006, the Veteran reported that he had been using a cane for the prior two years because a dorsal stimulator which had been implanted in 2001 failed to relieve his pain.  The dorsal stimulator was removed and changed to a spinal catheter for administration of continuous pain medication.  X-rays of the lumbar spine revealed anterior degenerative osteophytes at L3 and L4.  

At a December 2008 VA examination, following a review of the claims file and physical examination of the Veteran, the examiner diagnosed lumbar strain and opined that the Veteran's low back complaints were the result of alteration of gait by a nonservice-connected knee injury rather than any gait abnormality that may have been caused by a healed femoral stress fracture which occurred in 1985.  The examiner concluded that it was not reasonable to conclude that a healed femoral stress fracture would significantly alter one's gait to bring about the level of discomfort the Veteran suffered.  

At a December 2010 VA examination, the December 2008 examiner re-examined the Veteran.  The Veteran was noted to ambulate with a very unsteady gait secondary to his knees and back.  Following a review of the claims file, review of the Veteran's relevant medical history, and physical examination, the examiner indicated that the prior opinion would not be changed and that it was not likely that a stress fracture to the hip during active duty would be the cause of the Veteran's current lower back problem.

A VA addendum opinion was obtained in May 2012 from the December 2008 VA examiner.  The examiner reviewed the Veteran's claims file and opined that the Veteran's low back disability was less likely than not proximately due to or the result of the Veteran's service-connected right hip disability.  The examiner's rationale was that aside from reduced range of motion and subjective pain, the Veteran's hip examination was negative.  He noted that the back is more likely secondary to the nonservice-connected knee and it is not likely that the service-connected right hip disability caused or aggravated the low back disability.  

An addendum medical opinion was obtained from a VA physician in August 2012.  The examiner conducted a thorough review of the claims file and recited the Veteran's relevant medical history with reference to his post-service treatment records and VA examinations.  The examiner concluded that it was less likely than not that the Veteran's low back disability was proximately due to or the result of the Veteran's service-connected right hip disability and a low back disability was not caused or aggravated by the service-connected right hip stress fracture.  The examiner's rationale was the Veteran's degenerative joint disease of the lumbar spine was caused by aging and more common in overweight individuals.  He noted that the back condition had not progressed beyond the natural progression and was the result of natural progression.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a low back disorder on a direct, presumptive or secondary basis.  

The only medical opinions of record indicate that the Veteran's low back disability was less likely than not caused or aggravated by his service-connected right hip disability.  The December 2008 VA examiner and August 2012 VA physician provided a rationale to support that opinion.  There is no contrary competent medical evidence nor is there any competent evidence linking the low back disorder to the Veteran's active duty.  Additionally there is no evidence of arthritis within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.  Consequently, the Board finds that the competent evidence of record does not reveal a showing of a relationship of any disability of the low back and the Veteran's period of service or a service-connected disability.  

Although the Veteran contends that he has a low back disability related to his service-connected right hip disability, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of a low back disability because such matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his low back disability being related to his service-connected right hip disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

III.  TDIU

The Veteran contends that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The Veteran filed a claim of entitlement to a TDIU in October 1994.  At that time he indicated that his service-connected right hip disability rendered him incapable of performing his duties as a certified nursing assistant because the job required lifting, walking, and bending which was limited due to his right hip pain.  

As noted above, the Veteran was awarded SSA disability benefits effective September 1994 for a primary diagnosis of depression.  No secondary diagnosis of was provided by the SSA.

The Veteran was subsequently awarded service connection for depression with chronic pain syndrome and awarded a 10 percent disability rating effective September 30, 1998.  The 10 percent rating for this disability has remained unchanged throughout the pendency of this appeal.  

VA outpatient treatment reports dated in June 1998 revealed that the Veteran was being treated for depression with psychotic features, dependent personality disorder, and chronic pain secondary to impairment of the femur.  The examiner indicated that the Veteran was extremely dependent with illogical thinking, poor judgment, and inadequate personality.  He was not able to work under supervision or accept criticism and he was unable to complete tasks within appropriate time limits.  He was noted to be unreliable with his work habits and he was unable to conform to the requirements of a job or accept direction.  The examiner concluded that the Veteran was not capable of substantial gainful employment.  The examiner indicated that the condition was chronic, enduring, and no significant improvement was expected.  The examiner noted that the Veteran had severe impairment of social and occupational ability and psychotherapy and drug therapy had not been successful.  

At a February 2006 VA examination, the Veteran reported that he had right hip pain since his stress fracture in service.  He reported that he received hip injections for pain.  The examiner noted that the Veteran had a history of injury to the left knee, recently developed right knee pain, and developed low back pain in 2000.  The examiner noted that the Veteran used multiple medications including a pain pump containing Fentanyl and oral Naproxen, Diazepam, and Lorcet.  The Veteran indicated that he did minimal walking, used a cane full time, and lived with a male friend who took care of most of his activities as well as driving.  His friend helped him put on his shoes and he had a personal aide that came to his home to assist him with bathing.  Following a physical examination of the Veteran, the examiner diagnosed stress fracture of the right hip (by history and now healed), prior left patella fracture, and patella femoral arthritis of the left knee.  The examiner indicated that the Veteran's right hip complaints caused functional loss but separating the causation in the low back or knee complaints could not be done without resorting to speculation.  The examiner characterized the Veteran's functional impairments with reference to his back, knees, and right hip as moderately severe in that he could do virtually no physical functioning.  The examiner noted that the Veteran had a psychiatric diagnosis and its impact on the Veteran's somatic complaints could not be evaluated by the orthopedic examiner.  The examiner concluded that based upon only the right hip as seen objectively, such a hip condition should not prevent gainful employment; however, the relationship between hip pain, employability, and the Veteran's psychiatric disorder could not be evaluated and would require a psychiatric/psychological examination.  

At an April 2006 VA mental disorders examination, the examiner reviewed the claims file and elicited a medical history from the Veteran.  Following a mental status examination, the examiner diagnosed the Veteran with dysthymic disorder, rule out major depression, recurrent.  The examiner noted that the Veteran's symptoms were consistent with dysthymic disorder with the possibility of major depression.  The examiner indicated that the Veteran's depression was at least partially related to his hip fracture.  The examiner concluded that the Veteran's psychiatric condition would only mildly affect his job capability (gainful employment).

A January 2007 VA examiner indicated that the Veteran had mild to moderate chronic depression for more than two years and chronic pain syndrome has contributed to his depression.  The examiner indicated that it was not clear how much of the Veteran's pain was due to his service-connected right hip versus his nonservice-connected knees.  The examiner concluded that it was not unusual for pain medications helping with pain to help with pain but worsen depression and cause functional impairment.  

At a May 2012 VA examination, the Veteran was diagnosed with a stress fracture of the right hip.  Following a review of the claims file and examination of the Veteran, the examiner opined that the Veteran was considered unemployable secondary to his service-connected right hip disability.  No rationale for the opinion was provided by the examiner.  

Associated with the claims file is a VA Form 21-0960P-2, Mental Disorders Disability Benefits Questionnaire (DBQ) dated in June 2012.  The examiner noted diagnoses of depressive disorder, mood disorder due to chronic pain with depressive features, and anxiety disorder rule out posttraumatic stress disorder (PTSD) due to family trauma.  The examiner concluded that the Veteran had a mental condition that had been formally diagnosed, but the symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The examiner noted that the Veteran rented a home with a roommate and was able to feed and water his dogs and do dishes but he was unable to do anything else in terms of household chores.  He was able to cook only in the microwave and tend to his flower garden.  He was also noted to enjoy drawing, putting model cars together, doing crossword puzzles, watching television and playing video games.  The examiner concluded that the Veteran's service-connected mental disorder did not interfere with his ability to obtain and maintain gainful employment.  

An August 2012 VA physician thoroughly reviewed the claims file and recited the Veteran's relevant medical history with reference to the relevant evidence of record.  The examiner opined that the Veteran's service-connected right hip stress fracture and depression with chronic pain syndrome associated with a history of right hip stress fracture at least as likely as not interferes with the Veteran's ability to obtain and maintain gainful employment.  The examiner's rationale for the opinion was that the Veteran was being treated for severe pain by his pain specialists with an implanted intrathecal pump that administered the powerful pain medication Fentanyl.  The examiner noted that the imaging studies did not suggest hip or low back conditions that correlated with severe pain.  He stated that it was the Veteran's mental disorder, his depression with chronic pain syndrome that amplified his perception of pain.  He opined that the combination of the Veteran's painful right hip condition and mental disorder of depression with chronic pain syndrome rendered him totally unable to obtain or maintain gainful employment.  

In a December 2012 decision, the Chief of Compensation and Pension Services (Chief) considered whether entitlement to individual unemployability benefits were warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).  The Chief reviewed the evidence of record and concluded that the totality of the evidence did not show that the Veteran would be unemployable solely due to his service-connected depression with pain or history of right hip fracture.  He concluded that entitlement to TDIU on an extraschedular basis was not warranted.  

An expert medical opinion was obtained from a VA pain specialist in February 2014.  The examiner reviewed the claims file and indicated that the Veteran was not precluded from obtaining gainful employment prior to September 29, 1998, due to his service-connected right hip fracture because he was working as a Nursing Assistant in July 1995.  He also noted that the Veteran was in receipt of SSA disability benefits for depression and dependent personality disorder.  For the period since September 30, 1998, the examiner indicated that the Veteran developed anxiety, depression, opioid use, and failed medical treatments associated with chronic back pain that developed in 2000.  The examiner appears to contradict himself by stating that it was unclear when depression began or whether it was related to the service-connected right hip injury.  However, he also stated that the absence of any muscular atrophy of the hip flexors, the absence of any significant changes in the right hip x-rays, and the absence of any consistent impairment of the right hip on examination supports the fact that the Veteran's chronic pain syndrome associated with complaints of back pain is not likely to a reasonable degree of medical certainty to be associated with the Veteran's service-connected right hip stress fracture.  The physician also stated that he was unable to speculate on the relationship between depression and the Veteran's right hip injury due to a lack of documentation from service and he deferred any opinion to a psychiatric review of the claims file.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.   Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).

As noted above, during the relevant appeal period, the Veteran was service-connected for residuals of a right hip stress fracture (rated as 20 percent disabling prior to August 1, 2001, and as 30 percent since that date) and depression with chronic pain syndrome associated with a history of right hip stress fracture (rated as 10 percent disabling effective September 30, 1998).  The combined rating was 20 percent prior to September 30, 1998; 30 percent from September 30, 1998, to July 31, 2001; and 40 percent since August 1, 2001.  Consequently, the Veteran does not met the schedular criteria for a total rating for compensation purposes based on individual unemployability under the provisions of 38 C.F.R. § 4.16 at any time during the relevant appeal period. 

As the Veteran does not meet the schedular criteria for a total rating for compensation purposes based on individual unemployability, the Board, in a prior remand, referred the Veteran's claim to the VA Director, Compensation and Pension Service, for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b) (2013).  As noted, the Chief of Compensation and Pension Service considered whether extraschedular consideration was warranted in a December 2012 decision and determined that individual unemployability benefits were not warranted.  Consequently, as the claim has been denied on an extraschedular basis by the Chief of Compensation and Pension Service, the Board may now consider whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b) (2013).    

A.  Period prior to September 30, 1998

For the period prior to September 30, 1998, the Board has determined that the Veteran's service-connected residuals of a right hip stress fracture do not present an exceptional or unusual disability picture that is productive of interference with employment, rendering impractical the application of the regular schedular standards.  The evidence of record does not establish that the Veteran's right hip disability was the sole cause for his unemployability for this period. 

The evidence of record establishes that the Veteran was granted SSA disability benefits for a primary diagnosis of depression effective in September 1994.  The Veteran was granted service connection for depression by VA effective September 30, 1998.  The most probative medical evidence of record, that of the August 2012 VA physician, indicates that the Veteran's depression amplifies his perception of pain and the combination of the painful service-connected right hip and depression with chronic pain syndrome render him totally unable to obtain or maintain gainful employment.  None of the probative medical evidence of record indicates that the Veteran's service-connected right hip is the sole cause of his unemployability.  While the May 2012 VA examiner concluded that the Veteran was considered unemployable secondary to his service-connected right hip disability, the examiner provided no rationale to support that conclusion.  There is no other probative medical evidence of record to support such a conclusion.  Consequently, for the period prior to September 30, 1998, entitlement to a TDIU on an extraschedular basis is not warranted.  

Although the Veteran contends that he was unemployable due to his service-connected right hip disability for the period prior to September 30, 1998, he has submitted no competent medical evidence or opinion to corroborate that contention. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of his unemployability because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his service-connected right hip disability being the sole cause of his unemployability during the period prior to September 30, 1998, are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran was unable to obtain and maintain substantially gainful employment due solely to his service-connected right hip disability for the period prior to September 30, 1998.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a TDIU prior to September 30, 1998, and the claim must be denied for this period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

B.  Period since September 30, 1998

For the period since September 30, 1998, the Board has determined that the Veteran's service-connected residuals of a right hip stress fracture and depression with chronic pain syndrome present an exceptional or unusual disability picture that is productive of interference with employment, rendering impractical the application of the regular schedular standards.  The evidence of record establishes that the Veteran's service-connected right hip disability and his depression with chronic pain syndrome were the sole causes for his unemployability for this period. 

Review of the record reveals conflicting medical opinions as to this matter.  While some of the examiners of record have determined that the Veteran's service-connected right hip and depression were not the sole cause of his unemployability, the most probative opinion of record, that of the August 2012 VA physician, indicates that the Veteran's depression with chronic pain syndrome amplifies his perception of pain and the combination of the Veteran's painful hip condition and depression render him totally unable to obtain or maintain gainful employment.  The examiner provided a detailed rationale to support this conclusion.  

None of the other examiners of record provided sufficient rationales to support their conclusions, many of the opinions contain conflicting evidence, and some of the opinions apply the incorrect standard for determining whether entitlement to a TDIU is warranted.  For instance, as noted, the independent medical opinion obtained in February 2014 indicates that the Veteran developed chronic pain syndrome associated with back pain but notes that it was unclear whether depression was related to the service-connected right hip injury.  The examiner then concludes that the service-connected right hip injury was not connected to the development of back pain with a reasonable degree of medical certainty.  The examiner failed to use the standard of whether it was more likely than not, less likely than not, or as likely as not that a TDIU was warranted and as such the opinion has little probative value.  Moreover, the examiner specifically found that he was unable to speculate on the relationship of depression and the service-connected right hip injury.  The April 2006 VA examiner found that that the Veteran's psychiatric condition would only mildly affect his job capability (gainful employment).  However, the examiner failed to consider how the Veteran's psychiatric disorder impacts his physical functioning which renders the opinion inadequate in light of the fact that the Veteran's depression is characterized by chronic pain syndrome due to orthopedic disabilities including his right hip disability.  Finally, the February 2006 examiner provided a contradictory opinion because the examiner characterized the Veteran's functional impairments with reference to his back, knees and right hip as "moderately severe" in that the Veteran could do virtually no physical functioning and then indicated that separating the causation of the low back or knee complaints could not be done without resorting to speculation.  However, the examiner then concludes that the right hip condition should not prevent gainful employment.  This opinion is both contradictory and applies an incorrect standard.  Additionally, the examiner specifically noted that the relationship between hip pain, employability, and the Veteran's psychiatric disorder could not be evaluated and would require a psychiatric/psychological examination.  Finally, while the June 2012 examiner concluded that the Veteran's service-connected mental disorder did not interfere with his ability to obtain and maintain gainful employment, the examiner did not render any opinion with regard to the impact of the Veteran's psychiatric disorder on his physical functioning, which as  noted, renders the opinion inadequate in light of the fact that the Veteran's depression is characterized by chronic pain syndrome due to orthopedic disabilities including his right hip disability.  

The Board notes that a June 1998 VA outpatient treatment report indicates that the Veteran was not capable of substantial gainful employment due to his psychiatric disorders.  While the evidence of record suggests that the Veteran's psychiatric functioning improved during the appeal period at issue, the fact remains that his depression with chronic pain syndrome has been rated as 10 percent disabling since the effective date of service connection in September 1998.  Consequently, as the Board has determined that the most probative evidence of record is that of the August 2012 VA physician who concluded that the Veteran's service-connected depression with chronic pain syndrome amplifies his perception of pain related to his service-connected right hip disability and renders him incapable of obtaining and maintaining substantial gainful employment, the Board finds that entitlement to a TDIU is warranted from September 30, 1998, the effective date for the grant of service connection for depression with chronic pain syndrome.  Accordingly, the benefit sought on appeal is granted effective September 30, 1998.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disorder, claimed as secondary to the service-connected residuals of a right hip stress fracture is denied.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities is denied prior to September 30, 1998.  

Entitlement to a total rating based on individual unemployability due to service-connected disabilities based on the extraschedular provisions of 38 C.F.R. § 4.16(b) is granted effective September 30, 1998, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


